Citation Nr: 1623389	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  09-40 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of left middle finger hyperextension.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for residuals of a left knee injury.

4.  Entitlement to service connection for sinusitis with deviated septum.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of the hearing is associated with the electronic claims file.

The Board remanded these matters for additional development in November 2014. 


FINDINGS OF FACT

1.  Residuals of left middle finger hyperextension are manifested by complaints of pain, stiffness, and weakness but do not result in favorable or unfavorable ankylosis of the long finger, findings analogous to amputation, limitation of motion of the long finger or other digits, or interference with overall function of the left hand.

2.  Resolving all doubt in the Veteran's favor, a right ear hearing loss disability under 38 C.F.R. § 3.385 was present during the pendency of the claim and causally related to noise exposure during active service.

3.  Clear and unmistakable evidence demonstrates that a left knee disorder existed at the time of the Veteran's entrance into active military service and was not permanently aggravated beyond normal progression by active service.
4.  Resolving all doubt in the Veteran's favor, sinusitis with rhinitis was incurred during active service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of left middle finger hyperextension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5226 (2015).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1153, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2015). 

4.  The criteria for service connection for sinusitis with rhinitis  have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board is taking action favorable to the Veteran by granting entitlement to service connection for sinusitis with rhinitis and right ear hearing loss.  As such, that portion of the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA's duty to notify was satisfied by a letter on February 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has been satisfied in this case.  VA has obtained service treatment records, service personnel records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  A review of the August 2014 Board hearing transcript demonstrates that the undersigned VLJ complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

Moreover, the Veteran has been afforded VA examinations in March 2007 and May 2015 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of Veteran's service-connected residuals of left middle finger hyperextension during the appeal period.  Id.  

The Veteran was also provided with a VA examination and medical opinion in conjunction with the service connection claim on appeal in March 2007 and May 2015 to ascertain the nature and etiology of his claimed left knee disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the May 2015 medical examination and opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Initial Rating Claim - Left Middle Finger 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran seeks an initial compensable rating for his residuals of left middle finger hyperextension.  In written statements of record as well as during his August 2104 Board hearing transcript, he asserted that his finger was deformed, constantly stiff, tingled, and was painful.  He also complained of loss of grip strength, indicating that he was a mechanic and that his finger was critical to his occupation and his life.  

The Veteran's residuals of left middle finger hyperextension are currently evaluated as noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2015).  
Under Diagnostic Code 5226, ankylosis of the long finger, unfavorable or favorable, warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2015).  VA also must consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Note following Diagnostic Code 5226 (2015).

Ankylosis is an immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the metacarpophalangeal (MP) and the proximal interphalangeal (PIP) joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3 (2015).

Pursuant to Diagnostic Code 5229, a noncompensable evaluation is provided for the index finger or long finger where there is limitation of motion with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  A 10 percent evaluation is provided for the index finger or long finger where there is limitation of motion with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015).

Service treatment records dated in 1991 detailed a left middle finger injury.  The examiner assessed sprain of the 3rd PIP joint of the left hand.

In a March 2007 VA general medical examination report, the Veteran indicated that he was right-handed.  It was noted that the Veteran's left middle finger was hyperextended and dislocated in a sports injury the mid-1990s during service.  The finger was noted to be reduced without surgery, splinted, and healed well.  Since that time, the Veteran was noted to have a very slight ulnar deviation of the PIP joint amounting to no more than two to three degrees but no other symptoms.  He reported that he had no pain, used no medications, and had full range of motion from full extension through full flexion with a demonstrated ability to touch the fingertip to the palmar crease.  Grip strength and sensory responses were noted to be normal.  The examiner diagnosed left middle finger hyperextension injury with good recovery and minimal deviation of the PIP joint.  The examiner indicated that there was no joint instability, flare ups, Deluca criteria, and adverse effects of activities of daily living or occupation, or assistive devices.  In the attached addendum, the examiner reiterated that there was no pain on range of motion or flare ups on any of the Veteran's joints with no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  An X-ray report of the third digit of the left hand revealed no evidence of acute fracture, subluxation, or dislocation with preserved joint spaces. 
In a May 2015 VA examination report, the examiner listed a diagnosis of normal left index finger, claimed as hyperextended left middle finger.  The examiner commented that while evidence of record showed the Veteran's left middle finger that was injured in hyperextension, the Veteran was adamant that he injured his left index finger.  The Veteran complained of decreased strength, weakened grip strength, and inability to perform fine skills, like tightening a bolt, stating he had a deformity.  On physical examination, the Veteran's left hand exhibited normal range of motion with no gap between the pad of the thumb and the fingers, no 
evidence of pain with use of the hand, no pain on palpation, no additional functional loss or range of motion after three repetitions, and no pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time.  The Veteran had full hand grip strength, no muscle atrophy, no flare-ups, and no ankylosis.  The examiner indicated that there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  It was noted that physical examination of all fingers of both hands did not show objective evidence of any functional (motor or sensory) deficit in either 2nd or 3rd left digits.  When asked whether pain, weakness, fatigability, or incoordination significantly limited functional ability during repeated use of the finger joint, the examiner indicated that it was not possible to determine without resorting to mere speculation, as there is no conceptual or empirical basis for making such a determination without directly observing function under the current conditions.

Here, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable evaluation for the Veteran's residuals of left middle finger hyperextension during the appeal period.  

The record reflects that the Veteran retained full strength and range of motion of the left hand, including the left long finger, with no gap between the pad of the thumb and the fingers.  There was no ankylosis or any evidence of interference with overall function of the left hand shown.  Moreover, there is no indication that the Veteran's left long finger disability residuals were analogous to an amputation of the long finger with more than one-half the bone lost.  

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of functional loss of the left long finger.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Indeed, as noted, even with his complaints of pain, stiffness, weakened grip strength, and functional limitation, the Veteran has not demonstrated any objective evidence of loss of motion, ankylosis, or any functional (motor or sensory) deficit in either 2nd or 3rd left digits.  The evidence reflects that the currently assigned noncompensable rating properly compensates him for the extent of functional loss resulting from symptoms like pain, weakness, and stiffness.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the medical findings do not show that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of any increased evaluation during the appeal period.

In this case, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected residuals of left middle finger hyperextension varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of an initial compensable evaluation for residuals of left middle finger hyperextension, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b) (2015); see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected residuals of left middle finger hyperextension are evaluated as pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5226, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by those disability residuals.  During the appeal period, evidence of record shows that the Veteran's left middle finger residuals have been manifested subjective complaints of pain, stiffness, and weakness.   

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned disability rating for residuals of left middle finger hyperextension.  Increased ratings are provided for by the regulations for certain manifestations of left long finger residuals, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the lay statements from the Veteran concerning his complaints of pain, functional impairment, stiffness, weakness, and tingling.  However, the Board finds that the criteria for the noncompensable evaluation assigned reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2015); see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected residuals of left middle finger hyperextension.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Service Connection Claims 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as sensorineural hearing loss and arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 dB (decibels) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015).  Only such conditions as are recorded in examination reports are considered as noted.  Id.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Diseases of allergic etiology, including allergic rhinitis, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2015).




I.  Right Ear Hearing Loss

In written statements of record as well as during his August 2014 Board hearing, the Veteran had asserted that his claimed right ear hearing loss began after noise exposure during his lengthy period of active service in the Coast Guard.

Multiple in-service audiograms dated in May 1984, December 1984, April 1986, April 1988, January 1989, April 1992, December 1992, April 1997, October 1998, March 2003, December 2003, March 2004, March 2006, and October 2006 were negative for a diagnosis of or treatment for a right ear hearing loss disability under 38 C.F.R. § 3.385.  In a March 2004 Report of Medical History, the Veteran reported that he had hearing loss.  

A July 2006 service audiogram in graph form showed right ear hearing loss for VA purposes.  Pure tone thresholds, in decibels, for the right ear were interpreted by the Board as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
35
35
30
20

The Board is cognizant that the July 2006 service audiometric results do not include speech recognition scores; therefore, complete audiometric data, including Maryland CNC testing for speech recognition, is not available.  Nevertheless, the Board has considered the audiometric test scores in pure tone thresholds to determine if, in the context of all the other findings in this case, the Veteran has a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  While the audiometric examinations in this report and additional reports discussed below do not include the pure tone thresholds in numerical format, but are reported in graphical representation, the Board is able to interpret these graphical representations of audiometric data and convert it to numerical data in its role as a fact finder.  See Kelly v. Brown, 7 Vet. App. 471 (1995); see also Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished).

In a July 2006 service treatment record, the examiner listed an assessment of sensorineural hearing loss, noting that the Veteran had noise induced hearing loss with possible genetic tendency and was exposed to high level of environmental noise.  It was indicated that there was symmetric hearing loss but a recent shift and the examiner recommended repeat audiogram prior to retirement in February 2007.  In the Veteran's October 2006 service retirement examination report, the examiner indicated that there was a threshold shift in the Veteran's hearing, recommended that an audiologist repeat in six months, and noted that there was no organic disease.  The October 2006 hearing evaluation on that examination report did not show a diagnosis of or treatment for a right ear hearing loss disability under 38 C.F.R. § 3.385.  In an October 2006 Report of Medical History, the Veteran reported that he had hearing loss.  

In a March 2007 VA examination report, the Veteran discussed his military noise exposure, noting that he served as a machinery technician exposed to noise from numerous machines as well as served on an aids and navigations team for nine years.  Pure tone thresholds, in decibels, for the right ear were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
25
20
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The examiner specifically indicated that the Veteran's right ear evaluation was clinically normal.  Accordingly, right ear hearing loss to be considered a disability for VA standards was not shown under 38 C.F.R. § 3.385.  

Post-service VA treatment records dated from 2007 to 2015 detailed continued findings sensorineural hearing loss.  In December 2007, the Veteran was noted to report with a history of hearing loss occurring gradually while on active duty, noting his retirement from the Coast Guard in the past year.  He indicated that he was advised that he has loss in the left ear only.  In reviewing a test through the military, the examiner noted that the Veteran's right ear showed thresholds of 25-30 dB HL at all frequencies.  A December 2007 VA audiogram in graph form showed right ear hearing loss for VA purposes.  Pure tone thresholds, in decibels, for the right ear were interpreted by the Board as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
30
30
25
25

Word recognition scores in the right ear were listed as 100 percent at 60 dB.  In an additional December 2007 VA treatment record, the examiner indicated that the Veteran had a significant noise exposure history and with his mild sensorineural hearing loss, the service-connected noise exposure was likely a significant etiology in his loss.  Multiple audiograms in the recent past were noted to show pure tone thresholds at 30 dB although 25 at higher frequencies.  Test-Retest variability was indicated to be probably 5 dB for audiograms, but regardless of the exact PTA, the Veteran was indicated to have some mild/borderline hearing loss which was most likely service-connected.  It was indicated that the VA audiogram showed 5 dB improvement in all frequencies when they tested him in the right ear.  Retesting showed that his hearing had not improved, which would be unlikely anyway.  The examiner recommended that the retest the Veteran to confirm the mild hearing loss in the right ear for service connection verification, since as he ages with presbycusis he was likely to eventually need a hearing aid in the right ear sooner than his peers that were never exposed to the noise of his career.

During his August 2014 Board hearing, the Veteran testified that he believed his right ear hearing had gotten worse since his last audiology evaluations in 2007.

A September 2014 VA audiogram in graph form did not show right ear hearing loss for VA purposes.  
Pure tone thresholds, in decibels, for the right ear were interpreted by the Board as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
30
25
25

Word recognition scores in the right ear were listed as 100 percent at 65 dB.  The Veteran was noted to be a borderline candidate for amplification.

The Veteran was again examined by VA in May 2015.  Pure tone thresholds, in decibels, for the right ear were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
25
20
30

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.  Accordingly, right ear hearing loss to be considered a disability for VA standards was not shown.  After reviewing the record and examining the Veteran, the examiner diagnosed right ear sensorineural hearing loss.  The examiner opined that the Veteran's right ear hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  In the cited rationale, the examiner highlighted that the Veteran's military occupational specialty was Machinery Technician, which had a high probability of hazardous noise exposure.  It was noted that the Veteran experienced a permanent, significant threshold shift during his time in the service.  The examiner further indicated that the Veteran's hearing loss did impact ordinary conditions of daily life, including ability to work, as he had reported difficulty hearing in noisy environments.

In view of the totality of the evidence, including the Veteran's documented duties during his lengthy period of active service, in-service noise exposure to numerous forms of machinery, the findings of right ear hearing loss under 38 C.F.R. § 3.385 during the appeal period in December 2007, probative medical opinion in the May 2015 VA examination report, and the competent and credible lay assertions of record, the Board finds that Veteran's right ear hearing loss cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Left Knee Injury

In written statements of record as well as during his August 2014 Board hearing, the Veteran had asserted that his claimed left knee disorder began after an injury in 1986 during active service.  He indicated that his knees took constant pounding while his spent thousands of hours at sea being beaten and buffeted by the waves.  The Veteran detailed that he injured his knee in high school but had not had any problems with the knee until spraining it in 1986.  He reported that he does not get any current treatment for his knee but wears a brace while kneeling at work. 

Service treatment records show treatment for the left knee.  A May 1984 pre-enlistment examination report reflected normal clinical evaluation of the lower extremities.  In a May 1984 Report of Medical History, the Veteran reported that he had torn ligaments in his left knee at age 18 in August 1981.  The examiner indicated that the Veteran's left knee had been casted for six weeks and had no problems.  In March 1986, the Veteran complained of left knee pain, reporting that it came on regularly and that he had a history of torn cartilage of the left knee after a football injury.  The examiner assessed rule out posttraumatic arthritis.  In a January 1989 Report of Medical History, the examiner noted that the Veteran had left knee exploratory surgery in 1981.

In an April 1997 Report of Medical History, the Veteran reported that he had trick or locked knee trouble.   In a March 2004 Report of Medical History, the Veteran reported that he had knee trouble.  The examiner indicated that he had injured his knee in the summer of 1987, torn ligament.  It was further noted that the Veteran had a history of old left knee injury from 1980 that existed prior to service.  It was noted to be resolved, treated conservatively, and not considered disabling.  In the Veteran's October 2006 service retirement examination report, his lower extremities were again marked as normal on clinical evaluation. 

In a March 2007 VA general medical examination report, the Veteran indicated that he hit the left knee on a rock in the 1980s, causing several days of pain, which had recurred infrequently since then with changes in atmospheric temperature.  He reported that he used no medications for those symptoms and that those symptoms did not limit his walking, his activities of daily living, or his occupation.  On physical examination, the examiner indicated that the left knee joint appeared normal without redness, swelling, or deformity and was stable in all plains.  The knee demonstrated mobility from 0 to 140 degrees of flexion without pain or crepitus.  The examiner diagnosed normal left knee.  In an addendum, the examiner noted that the left knee X-ray report revealed minimal spurring off the patella but was otherwise unremarkable.

Post-service VA treatment record dated from 2008 to 2015 showed notations of bilateral knee arthroscopy.

In a May 2015 VA examination report, the examiner listed a diagnosis of normal left knee with radiographic findings of patellar arthritis, claimed as left knee pain. The Veteran reported injuring his left knee for the first time in the mid-1980s.  In 2006, while working in the engine room, he hit his knee on a post.  He indicated that his knee had swollen right away and was ace wrapped.  He further reported that over the years, the knee has continued to bother him, especially during cold weather, when it is stiff, and painful, including painful to kneel.  He indicated that he self-treated using an ACE wrap and over the counter pain medications as needed.  On physical examination, the left knee exhibited full range of motion, pain on palpation, crepitus, full strength, no ankylosis, no instability, and no additional functional loss or range of motion after three repetitions.  It was noted that the Veteran's work involved a lot of kneeling, which was painful, but that he has not missed work.

In a May 2015 VA medical opinion, the examiner opined that the Veteran's claimed left knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner acknowledged that review of the record showed that the Veteran had left knee injuries for which he sought and received treatment during his military service.  However, the examiner highlighted that there was also evidence that the Veteran had a history of an old left knee injury that happened in August 1981, for which he had exploratory surgery.  The examiner then opined that the Veteran's knee condition did not start in service.  The examiner further opined that the claimed left knee condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  In the cited rationale, the examiner indicated that review of the record showed that the Veteran had left knee injuries during service and the current examination was normal.  The examiner noted that the current radiographic findings of patellar spurring, a sign of arthritis, were already present on a March 2007 X-ray and there had been no changes when compared to the current X-ray findings in 2015.  The examiner then concluded that it was therefore unlikely that there had been any aggravation of the Veteran's left knee condition during service.

Upon consideration of all of the evidence of record, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's left knee disorder existed prior to service, and clear and unmistakable evidence demonstrates that his pre-existing left knee disorder was not aggravated by service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304, 3.306.

While the Board is cognizant that a left knee disorder was not shown at the time the Veteran was initially examined for service entrance in May 1984.  Thus, the Veteran is presumed to have been in sound condition regarding his left knee. However, the presumption of soundness is rebutted in this case by VA, as there is clear and unmistakable evidence in the record, in the May 2015 VA examination report and medical opinion, that the Veteran's left knee disability both preexisted service and was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Here, the Board finds that evidence of record is against any finding that the preexisting left knee disorder underwent any permanent increase in symptoms or any increase in severity during service beyond the natural progress of the condition. In fact, the May 2015 VA examiner specifically opined that the claimed left knee condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness. Thus, the presumption of aggravation also does not apply in this case.

The only evidence of record which relates the Veteran's left knee disorder to his active military service is the statements made by the Veteran.  However, the statements that the Veteran's left knee disorder was aggravated during service or incurred as a result of service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's left knee disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the May 2015 VA examiner considered these statements when providing the VA medical opinion of record.

The criteria to establish entitlement to service connection for a left knee disorder have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a left knee disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  Sinusitis 

In written statements of record as well as during his August 2014 Board hearing, the Veteran had asserted that his claimed sinusitis with deviated septum began during active service.  The Veteran further asserted that he was exposed to constant fumes from engines, cleaning solutions, fuels, and ocean environments during service, wrecking his sinuses.  He detailed that he suffers from constant sinus infections giving him horrible headaches and requiring use of daily medications. 

Service treatment records reflected treatment for sinusitis and findings of a deviated septum.  The Veteran was treated for sinusitis in December 1984, September 1987, and February 1991 and for upper respiratory infections in January 1985 and July 1998.  In April 2003, the examiner noted septal deviation with turbinate hypertrophy.  In a March 2004 Report of Medical History, the Veteran reported that he had ear, nose, and throat trouble.  In July 2006, the Veteran was noted to have acquired deviated nasal septum with no significant symptoms and no surgery recommended as well as hypertrophied nasal turbinate.  In an October 2006 Report of Medical History, the Veteran reported that he had sinusitis.  The examiner noted that the Veteran had sinusitis with infection during patrol and climate change as well as in August 2002, but indicated the Veteran had no sequelae. 

In a March 2007 VA examination report, the examiner diagnosed recurrent sinusitis, not occurring in recent years, and minimal congenital deviation of the nasal septum, not considered related to service.  The Veteran reported having had recurrent sinus congestion and pain since the mid-1980s, occurring once or twice a year lasting for three to four days at a time.  Initially, these episodes were treated with decongestants and antibiotics, but he indicated that he had learned to abort the episodes with early use of decongestants alone and has not needed antibiotics since about 2002.  Physical examination was noted to be normal except for a minimally deviated nasal septum that was congenital, not related to any trauma, and not subjected to any surgery.  The examiner noted that mucosa appeared normal and both nasal passages were patent with no tenderness upon percussion of the facial sinuses.

Post-service VA treatment records dated in 2011 and 2015 detailed continued findings acquired deviated nasal septum and hypertrophied nasal turbinate as well as provisional diagnoses of chronic sinusitis in 2014 and 2015.

In a May 2015 VA examination report, the Veteran indicated that he had multiple sinus infections during the service, presenting to sick call and receiving conservative treatment.  It was noted that about twice a year, at the change of seasons, he got nasal congestion, post nasal drip, and self-medicated with decongestants over the years.  After leaving the service, he continued to have similar symptoms and reported that he currently took Sudafed daily.  The examiner diagnosed rhinitis and noted that the Veteran had permanent hypertrophy of the nasal turbinates.  X-rays of the sinuses from May 2015 were noted to be unremarkable.  The examiner noted that review of the Veteran's electronic claims file showed several visits to medical during his service for acute sinusitis.  However, the examiner highlighted that no chronic sinusitis was ever diagnosed and that the current sinus films revealed normal sinus.  The examiner concluded that the Veteran's examination was normal except for mildly enlarged turbinates.

In a May 2015 VA medical opinion, the examiner opined that the Veteran's sinusitis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner noted that review of the electronic claims file showed that the Veteran suffered from acute sinusitis during his military service.  However, the examiner highlighted that there had been no established diagnosis of chronic sinusitis, as the current examination and radiographs confirmed the absence of chronic sinusitis or chronic disability.

After a thorough review of the evidence of record, the Board notes that while service treatment records and post-service contained notations of acquired deviated septum, the March 2007 VA examiner specifically opined that the Veteran's minimal congenital deviation of the nasal septum was not related to service.  However, the Board has determined that service connection for sinusitis with rhinitis is warranted.  In view of the totality of the evidence, including the documented in-service treatment for sinusitis, post-service findings of sinusitis and rhinitis, and findings contained in the March 2007 and August 2015 VA examination reports, the Board finds that the Veteran's currently diagnosed sinusitis and rhinitis can be reasonably associated with multiple findings of sinusitis documented during his active military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for sinusitis with rhinitis is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable rating for residuals of left middle finger hyperextension is denied.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for sinusitis with rhinitis is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


